Case 1:19-cv-02277-DLP-JPH Document 68 Filed 08/28/20 Page 1 of 2 PageID #: 196




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 GORDON MITCHUM,

 Plaintiff,

 v.                                                  Case No. 1:19-cv-02277-DLP-JPH

 CITY OF INDIANAPOLIS, et al.,

 Defendants.




                      NOTICE OF PLAINTIFF’S EXPERT DISCLOSURE

          Comes now Plaintiff Gordon Mitchum, by counsel, and provides this notice to the Court

 that the Plaintiff has disclosed to the Defendant via email his two experts, CVs, and fee

 schedules as of the date of this filing.




                                             Respectfully submitted,


                                             /s/Annemarie Alonso
                                             Annemarie Alonso, No. 30506-06
                                             Jonathan Little, No. 27421-49
                                             SAEED & LITTLE, LLP
                                             133 W. Market St. #189
                                             Indianapolis, IN 46204
                                             (317) 721-9214
                                             annie@sllawfirm.com
                                             jon@sllawfirm.com
Case 1:19-cv-02277-DLP-JPH Document 68 Filed 08/28/20 Page 2 of 2 PageID #: 197




                            CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was served upon counsel for

 Defendants via email.




        Date: 8/28/2020            /s/Annemarie Alonso
